Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Response to Arguments
Applicant’s arguments with respect to claims 1-6have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please refer to rejection below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al (US Pub 2019/0354111 A1), hereafter known as Cheng, in light of Kumar et al (US Pub 2019/0176862 A1) in light of Urano et al (US Pub 2020/0191582 A1), hereafter known as Urano.

For Claim 1, Cheng teaches A remote operation system comprising: 
a processor configured to: ([0036] it is stated that this work is done by a remote computer system. [0080] shows more details on what that component can be. It is heavily indicated that the computer have a processor)
acquire position information and communication quality information from each of a plurality of vehicles, on a regular basis; ([0023], [0035])
create position-specific communication quality information in which the position information and the communication quality information are associated with each other; ([0023], [0035])
create route information representing a route linking together positions where communication quality is a predetermined value or greater, based on the position-specific communication quality information, ([0023], [0025], [0078])
Cheng teaches to supply the information relevant to the operation of the vehicle to an operator of a remote operation target vehicle.  ([0012], [0015])
supply the position-specific communication quality information to an operator of a remote operation target vehicle.  
the route information being created when at least one item of the position- specific communication quality information has been stored for each of a plurality of blocks present on a continuous travel route from a current location of the remote operation target vehicle to a destination of the remote operation target vehicle; and 
supply the route information to the operator.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to supply the position-specific communication quality information to an operator of a remote operation target vehicle.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because, as Cheng states, the quality or strength of a connection can directly impact the ability of a remote operator to steer the vehicle correctly.  Cheng is directed towards using the signal map to change the threshold of remote operator intervention.  However, this information would be obviously useful to an operator once they have assumed control.  If there was an area of improved signal quality, the operator may want to drive the vehicle through that route so that the remote operation is safer and easier.  If there is an area with very poor signal quality, it could be difficult or impossible to drive the vehicle through that area.
Urano, however, teaches the travel route being accepted when at least one item of the position-specific communication quality information has been stored for each of a plurality of blocks present on a continuous travel route from a current location of the remote operation target vehicle to a destination of the remote operation target vehicle,  ([0054], [0070], Fig. 5.  Urano teaches that routes can be diverted from or not if there are “stall factors” along them.  A stall factor can be a lack of map data, which includes cellular connection.)
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Cheng and Urano that the travel route being created when at least one item of the position-specific communication quality information has been stored for each of a plurality of blocks present on a continuous travel route from a current location of the remote operation target vehicle to a destination of the remote operation target vehicle, 
It would be obvious because the goal of the routing is to creating a route that gets from a location to a destination while maintaining a cellular connection with a strength above a threshold.  In order to best ensure this, a cellular strength map is created so that the vehicle can route through areas of strong connection.  It would be obvious to only create routes through areas in which there is information.  If there is no information for a particular area, then it cannot be known whether or not there is a strong enough cellular connection, and it would be obvious to not route through that area.  Therefore, because it would be obvious not to route through this area, it would be obvious to route through other alternative areas, in which the connection strength is known, so that a route with a strong enough connection can be ensured.  
Kumar, however, does teach that the travel route is supplied to the operator.  ([0029], [0106], [0343] shows that information for routes is provided to an operator)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Cheng’s vehicle rerouting to maintain signal quality with Kumar’s method of showing vehicle routes to remote operators.  It would be obvious because if an operator is responsible for driving a vehicle, either generally or in an emergency, it would be valuable to know where that vehicle is, or could be in the future.


For Claim 5, Cheng teaches A non-transitory computer readable storage medium storing a program that causes a computer to: 
acquire position information and communication quality information from each of a plurality of vehicles;  ([0023], [0035])
31create position-specific communication quality information in which the position information and the communication quality information are associated with each other; ([0023], [0035])
create route information representing a route linking together positions where communication quality is a predetermined value or greater, based on the position-specific communication quality information, ([0023], [0025], [0078])
Cheng teaches to supply the information relevant to the operation of the vehicle to an operator of a remote operation target vehicle.  ([0012], [0015])
Cheng does not teach that the processor supply the position-specific communication quality information to an operator of a remote operation target vehicle.  
the route information being created when at least one item of the position- specific communication quality information has been stored for each of a plurality of blocks present on a continuous travel route from a current location of the remote operation target vehicle to a destination of the remote operation target vehicle; and 
supply the route information to the operator.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to supply the position-specific communication quality information to an operator of a remote operation target vehicle.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because, as Cheng states, the quality or strength of a connection can directly impact the ability of a remote operator to steer the vehicle correctly.  Cheng is directed towards using the signal map to change the threshold of remote operator intervention.  However, this information would be obviously useful to an operator once they have assumed control.  If there was an area of improved signal quality, the operator may want to drive the vehicle through that route so that the remote operation is safer and easier.  If there is an area with very poor signal quality, it could be difficult or impossible to drive the vehicle through that area.
Urano, however, teaches the travel route being accepted when at least one item of the position-specific communication quality information has been stored for each of a plurality of blocks present on a continuous travel route from a current location of the remote operation target vehicle to a destination of the remote operation target vehicle,  ([0054], [0070], Fig. 5.  Urano teaches that routes can be diverted from or not if there are “stall factors” along them.  A stall factor can be a lack of map data, which includes cellular connection.)
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Cheng and Urano that the travel route being created when at least one item of the position-specific communication quality information has been stored for each of a plurality of blocks present on a continuous travel route from a current location of the remote operation target vehicle to a destination of the remote operation target vehicle, 
It would be obvious because the goal of the routing is to creating a route that gets from a location to a destination while maintaining a cellular connection with a strength above a threshold.  In order to best ensure this, a cellular strength map is created so that the vehicle can route through areas of strong connection.  It would be obvious to only create routes through areas in which there is information.  If there is no information for a particular area, then it cannot be known whether or not there is a strong enough cellular connection, and it would be obvious to not route through that area.  Therefore, because it would be obvious not to route through this area, it would be obvious to route through other alternative areas, in which the connection strength is known, so that a route with a strong enough connection can be ensured.  
Kumar, however, does teach that the travel route is supplied to the operator.  ([0029], [0106], [0343] shows that information for routes is provided to an operator)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Cheng’s vehicle rerouting to maintain signal quality with Kumar’s method of showing vehicle routes to remote operators.  It would be obvious because if an operator is responsible for driving a vehicle, either generally or in an emergency, it would be valuable to know where that vehicle is, or could be in the future.


For Claim 6, Cheng teaches A vehicle comprising:
a communication device configured to receive remote operation information created by a remote operation station; and ([0008])
a drive device comprising a steering actuator, an acceleration actuator, and a brake actuator, the drive device being operated based on the remote operation information, ([0008], [0013]. The command is executed, and given that the vehicle driven along a roadway, it is inherent that it have a drive device) 
wherein a route linking together positions where communication quality of the remote operation information is a predetermined value or greater is created as a travel route, based on position information and communication quality information acquired on a regular basis from a plurality of information acquisition vehicles. ([0023], [0025], [0078])
position-specific communication quality information is created in which the position information and the communication quality information are associated with each other, ([0023], [0035])
to supply the information relevant to the operation of the vehicle to an operator of a remote operation target vehicle.  ([0012], [0015])
Cheng does not teach the position-specific communication quality information is supplied to an operator of a remote operation target vehicle, 
the travel route being created when at least one item of the position-specific communication quality information has been stored for each of a plurality of blocks present on a continuous travel route from a current location of the remote operation target vehicle to a destination of the remote operation target vehicle, and 
the travel route is supplied to the operator.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to supply the position-specific communication quality information to an operator of a remote operation target vehicle.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because, as Cheng states, the quality or strength of a connection can directly impact the ability of a remote operator to steer the vehicle correctly.  Cheng is directed towards using the signal map to change the threshold of remote operator intervention.  However, this information would be obviously useful to an operator once they have assumed control.  If there was an area of improved signal quality, the operator may want to drive the vehicle through that route so that the remote operation is safer and easier.  If there is an area with very poor signal quality, it could be difficult or impossible to drive the vehicle through that area.
Urano, however, teaches the travel route being accepted when at least one item of the position-specific communication quality information has been stored for each of a plurality of blocks present on a continuous travel route from a current location of the remote operation target vehicle to a destination of the remote operation target vehicle,  ([0054], [0070], Fig. 5.  Urano teaches that routes can be diverted from or not if there are “stall factors” along them.  A stall factor can be a lack of map data, which includes cellular connection.)
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Cheng and Urano that the travel route being created when at least one item of the position-specific communication quality information has been stored for each of a plurality of blocks present on a continuous travel route from a current location of the remote operation target vehicle to a destination of the remote operation target vehicle, 
It would be obvious because the goal of the routing is to creating a route that gets from a location to a destination while maintaining a cellular connection with a strength above a threshold.  In order to best ensure this, a cellular strength map is created so that the vehicle can route through areas of strong connection.  It would be obvious to only create routes through areas in which there is information.  If there is no information for a particular area, then it cannot be known whether or not there is a strong enough cellular connection, and it would be obvious to not route through that area.  Therefore, because it would be obvious not to route through this area, it would be obvious to route through other alternative areas, in which the connection strength is known, so that a route with a strong enough connection can be ensured.  
Kumar, however, does teach that the travel route is supplied to the operator.  ([0029], [0106], [0343] shows that information for routes is provided to an operator)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Cheng’s vehicle rerouting to maintain signal quality with Kumar’s method of showing vehicle routes to remote operators.  It would be obvious because if an operator is responsible for driving a vehicle, either generally or in an emergency, it would be valuable to know where that vehicle is, or could be in the future.

For Claim 7, modified Cheng teaches The remote operation system of claim 1, wherein: 
the route linking together the positions where the communication quality is the predetermined value or greater is a first route, and ([0023], [0025], [0078])
the processor is configured to: -4-Application No. 16/879,874 
create a diversion route that avoids a position where the communication quality is less than the predetermined value, ([0023], [0025], [0078])
Cheng does not teach the diversion route being a second route that is different from the first route.
Urano, however, does teach the diversion route being a second route that is different from the first route. ([0022], [0024])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Cheng’s mapping and routing method with Urano use of making alternative routes because it would allow more options to find the optimal route, and if something were to occur and the original route was no longer sufficient to reach the destination, there would be a back up route that the user could take.

For Claim 8, modified Cheng teaches The remote operation system of claim 7 wherein: 
Cheng does not teach the second route is a route capable of merging with the first route in the shortest distance.
Urano, however, does teach the second route is a route capable of merging with the first route  ([0022], [0024].  Because the routes share the same starting location and destination, they do merge at the end.)
Kumar, however, does teach wherein routes are optimized for a shortest distance. ([0044], [0379])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date in light of Cheng, Urano, and Kumar that the second route is a route capable of merging with the first route in the shortest distance.
It would be obvious because if the user was going to use a diversion route because the initial more optimal route is unavailable in some way, the user would want the diversion route to still be optimized if possible.  A shortest distance is one of many obvious optimization criteria, along with time, comfort, and gas mileage.  It would be obvious for the route to merge with the original path because they would share the same staring and ending locations, requiring them to merge, and if there is a small area that must be avoided on the initial path, then a quick detour from the initial path back to the initial path could also be optimal.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in light of Kumar in light of Urano in light of Lee et al (US Pub 2018/0095457 A1), hereafter known as Lee.

For Claim 3, Cheng teaches The remote operation system of claim 1, wherein: 
the processor is configured to: ([0036] it is stated that this work is done by a remote computer system. [0080] shows more details on what that component can be. It is heavily indicated that the computer have a processor)
Transmit position-specific communication quality information ([0009])
Cheng does not teach acquire drive mode information representing whether the remote operation target vehicle is set to remotely operated driving or manual driving; and 
supply the position-specific communication quality information to the occupant of the remote operation target vehicle, in cases in which a drive mode is manual driving.  
Lee, however, does teach acquire drive mode information representing whether the remote operation target vehicle is set to remotely operated driving or manual driving; and ([0018])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Cheng’s information collection and routing method with Lee’s use of determining if the vehicle is to be remotely operated or manually driven because this information would be of considerable use to a remote operator who might need to take control of the vehicle, or an occupant of the vehicle who needs to assume manual control if remote control is lost.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to supply the position-specific communication quality information to the occupant of the remote operation target vehicle, in cases in which a drive mode is manual driving.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because this information would be obviously useful to a person driving a vehicle, especially one capable of being driven remotely.  The strength of a signal could impact a trip because many navigation systems make use of communications, and they could be cut off or unable to update in areas of low communication.  A vehicle capable of remote operation could be incapable of remote operation in areas of low communication.  It would be valuable to a driver to know if they were entering an area in which features they were relying upon were unavailable.

For Claim 4, Cheng teaches The remote operation system of claim 1, wherein: 
the processor is configured to: ([0036] it is stated that this work is done by a remote computer system. [0080] shows more details on what that component can be. It is heavily indicated that the computer have a processor)
Cheng does not teach acquire drive mode information representing whether the remote operation target vehicle is set to remotely operated driving or manual driving; and 
supply the position-specific communication quality information to the occupant of the remote operation target vehicle, in cases in which a drive mode is manual driving.  
Lee, however, does teach acquire drive mode information representing whether the remote operation target vehicle is set to remotely operated driving or manual driving; and ([0018])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Cheng’s information collection and routing method with Lee’s use of determining if the vehicle is to be remotely operated or manually driven because this information would be of considerable use to a remote operator who might need to take control of the vehicle, or an occupant of the vehicle who needs to assume manual control if remote control is lost.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date to supply the position-specific communication quality information to an occupant of the remote operation target vehicle, in cases in which a drive mode is manual driving.  
It would be obvious to one of ordinary skill in the art prior to the effective filing date because this information would be obviously useful to a person driving a vehicle, especially one capable of being driven remotely.  The strength of a signal could impact a trip because many navigation systems make use of communications, and they could be cut off or unable to update in areas of low communication.  A vehicle capable of remote operation could be incapable of remote operation in areas of low communication.  It would be valuable to a driver to know if they were entering an area in which features they were relying upon were unavailable.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Onodera et al (US Pub 2020/0309553 A1) and Winkle (US Pub 2019/0041225 A1) relate to creating communication and geographical location linked information.  
Ruuspakka et al (US Pub 2015/0197010 A1) and Yamasaki et al (US Pub 2016/0217690 A1) relate to creating routes and paths based upon acceptable signal strength.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664